 



Exhibit 10.1
NUANCE COMMUNICATIONS, INC.
U.S.$220,000,000 2.75% Convertible Debentures Due 2027*
Purchase Agreement
August 7, 2007
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
c/o Goldman Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
     Nuance Communications, Inc., a corporation organized under the laws of
Delaware (the “Company”), proposes to issue and sell to the several parties
named in Schedule I hereto (the “Initial Purchasers”), for whom you (the
“Representatives”) are acting as representatives, U.S.$220,000,000 principal
amount of its 2.75% Convertible Debentures due 2027 (the “Firm Securities”). The
Company also proposes to grant to the Initial Purchasers an option to purchase
up to U.S.$30,000,000 additional principal amount of such Debentures to cover
over-allotments, if any (the “Option Securities” and, together with the Firm
Securities, the “Securities”). The Securities are convertible into shares of
Common Stock, par value U.S.$0.001 per share (the “Common Stock”), of the
Company at the conversion price set forth herein. The Securities are to be
issued under an indenture (the “Indenture”), to be dated as of the Closing Date,
between the Company and U.S. Bank National Association, as trustee (the
“Trustee”). The Securities will have the benefit of a registration rights
agreement (the “Registration Rights Agreement”), to be dated as of the Closing
Date, between the Company and the Initial Purchasers, pursuant to which the
Company will agree to register the Securities under the Act subject to the terms
and conditions therein specified. To the extent there are no additional parties
listed on Schedule I other than you, the term Representatives as used herein
shall mean you as the Initial Purchasers, and the terms Representatives and
Initial Purchasers shall mean either the
 

*   Plus an option to purchase up to U.S.$30,000,000 additional principal amount
from the Company to cover over-allotments.

1



--------------------------------------------------------------------------------



 



singular or plural as the context requires. The use of the neuter in this
Agreement shall include the feminine and masculine wherever appropriate. Certain
terms used herein are defined in Section 24 hereof.
     The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities or the Common Stock issuable upon conversion
thereof under the Act in reliance upon exemptions from the registration
requirements of the Act.
     In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated August 7, 2007 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated August 7, 2007 (as amended or
supplemented at the Execution Time, including any and all exhibits thereto and
any information incorporated by reference therein, the “Final Memorandum”). Each
of the Preliminary Memorandum and the Final Memorandum sets forth certain
information concerning the Company, the Securities and the Common Stock issuable
upon conversion thereof. The Company hereby confirms that it has authorized the
use of the Disclosure Package, the Preliminary Memorandum and the Final
Memorandum, and any amendment or supplement thereto, in connection with the
offer and sale of the Securities by the Initial Purchasers. Unless stated to the
contrary, any references herein to the terms “amend”, “amendment” or
“supplement” with respect to the Final Memorandum shall be deemed to refer to
and include any information filed under the Exchange Act subsequent to the
Execution Time that is incorporated by reference therein.
     1. Representations and Warranties. The Company represents and warrants to,
and agrees with, each Initial Purchaser as set forth below in this Section 1.
     (a) The Preliminary Memorandum, at the date thereof, did not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. At the Execution Time, on the Closing Date and
on any settlement date, the Final Memorandum did not and will not (and any
amendment or supplement thereto, at the date thereof, at the Closing Date and on
any settlement date, will not) contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty as to
the information contained in or omitted from the Preliminary Memorandum or the
Final Memorandum, or any amendment or supplement thereto, in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchasers through the Representatives specifically for
inclusion therein, it being understood and agreed that the only such information
furnished by or on behalf of any Initial Purchaser consists of the information
described as such in Section 8(b) hereof.
     (b) The Disclosure Package, as of the Execution Time, does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the

2



--------------------------------------------------------------------------------



 



Disclosure Package based upon and in conformity with written information
furnished to the Company by any Initial Purchaser through the Representatives
specifically for use therein, it being understood and agreed that the only such
information furnished by or on behalf of any Initial Purchaser consists of the
information described as such in Section 8(b) hereof.
     (c) Since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any supplement
thereto), there has been no material adverse change in the condition (financial
or otherwise), prospects, earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any supplement
thereto).
     (d) None of the Company, its Affiliates, or any person acting on its or
their behalf has directly or indirectly, made offers or sales of any security,
or solicited offers to buy, any security under circumstances that would require
the registration of the Securities or the Common Stock issuable upon conversion
thereof under the Act.
     (e) None of the Company, its Affiliates, or any person acting on its or
their behalf has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities.
     (f) The Securities satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
     (g) No registration under the Act of the Securities or the Common Stock
issuable upon conversion thereof is required for the offer and sale of the
Securities to or by the Initial Purchasers in the manner contemplated herein, in
the Disclosure Package and the Final Memorandum.
     (h) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Disclosure Package and the Final Memorandum will not be, an “investment company”
as defined in the Investment Company Act.
     (i) The Company is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act.
     (j) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Company
(except as contemplated in this Agreement).
     (k) The Company has not taken, directly or indirectly, any action designed
to or that has constituted or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

3



--------------------------------------------------------------------------------



 



     (l) Each of the Company and its subsidiaries has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate power and
authority to own or lease, as the case may be, and to operate its properties and
conduct its business as described in the Disclosure Package and the Final
Memorandum, and is duly qualified to do business as a foreign corporation and is
in good standing under the laws of each jurisdiction that requires such
qualification, except where the failure to be in good standing would not
reasonably be expected to have a Material Adverse Effect (as defined herein).
     (m) All the outstanding shares of capital stock of each subsidiary have
been duly authorized and validly issued and are fully paid and nonassessable,
and, except as otherwise set forth in the Disclosure Package and the Final
Memorandum and except for director nominee shares immaterial in amount, all
outstanding shares of capital stock of the subsidiaries are owned by the Company
either directly or through wholly owned subsidiaries free and clear of any
security interest, claim, lien or encumbrance.
     (n) The Company’s authorized equity capitalization is as set forth in the
Disclosure Package and the Final Memorandum; the capital stock of the Company
conforms to the description thereof contained in the Disclosure Package and the
Final Memorandum; the outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and nonassessable; the shares
of Common Stock initially issuable upon conversion of the Securities have been
duly authorized and, when issued upon conversion of the Securities against
payment of the conversion price, will be validly issued, fully paid and
nonassessable; the Board of Directors of the Company has duly and validly
adopted resolutions reserving such shares of Common Stock for issuance upon
conversion of the Securities; the holders of outstanding shares of capital stock
of the Company are not entitled to preemptive or other rights to subscribe for
the Securities or the shares of Common Stock issuable upon conversion thereof;
and, except as set forth in the Disclosure Package and the Final Memorandum, no
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of capital stock of or ownership interests in the Company are
outstanding.
     (o) The statements in the Preliminary Memorandum and the Final Memorandum
under the headings “Certain U.S. Federal Income Tax Considerations”,
“Description of Debentures”, “Description of Capital Stock”, “Plan of
Distribution” and “Legal Proceedings” (in each instance where incorporated by
reference) fairly summarize the matters therein described in all material
respects.
     (p) This Agreement has been duly authorized, executed and delivered by the
Company; the Indenture has been duly authorized and, assuming due authorization,
execution and delivery thereof by the Trustee, when executed and delivered by
the Company, will constitute a legal, valid, binding instrument enforceable
against the Company in accordance with its terms (subject, as to the enforcement
of remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity); the Securities have been duly authorized, and,
when executed and authenticated in accordance with the provisions of the
Indenture and delivered to

4



--------------------------------------------------------------------------------



 



and paid for by the Initial Purchasers, will have been duly executed and
delivered by the Company and will constitute the legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture (subject,
as to the enforcement of remedies, to applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting creditors’ rights generally from
time to time in effect and to general principles of equity) and will be
convertible into Common Stock in accordance with their terms; and the
Registration Rights Agreement has been duly authorized by the Company.
     (q) No consent, approval, authorization, filing with or order of any court
or governmental agency or body is required in connection with the transactions
contemplated herein, in the Indenture or in the Registration Rights Agreement,
except such as may be required under the blue sky laws of any jurisdiction in
which the Securities are offered and sold and, in the case of the Registration
Rights Agreement, such as will be obtained under the Act and the Trust Indenture
Act.
     (r) None of the execution and delivery of the Indenture, this Agreement or
the Registration Rights Agreement, the issuance and sale of the Securities or
the issuance of the Common Stock upon conversion thereof, or the consummation of
any other of the transactions herein or therein contemplated, or the fulfillment
of the terms hereof or thereof will conflict with, result in a breach or
violation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, (i) the charter or
by-laws or comparable constituting documents of the Company or any of its
subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage, deed
of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (iii) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company or any of its subsidiaries
or any of its or their properties, other than in (ii) or (iii), those violations
or defaults that would not reasonably be expected to have a Material Adverse
Effect or a material adverse effect on the transactions contemplated by this
Agreement.
     (s) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included or incorporated by reference
in the Disclosure Package and the Final Memorandum present fairly the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein and except that the Disclosure Package and the Final Memorandum do not
include financial statements of Tegic Communications, Inc. or pro forma
financial statements reflecting the acquisition of Tegic Communications, Inc.);
the selected financial data set forth under the caption “Summary Consolidated
Financial Information” in the Preliminary Memorandum and the Final Memorandum
fairly present, on the basis stated in the Preliminary Memorandum and the Final
Memorandum, the information included or incorporated by reference therein; the
pro forma financial statements included or incorporated by reference in the
Disclosure Package and the Final Memorandum comply as to form with the
applicable accounting requirements of

5



--------------------------------------------------------------------------------



 



Regulation S-X except that the Disclosure Package and the Final Memorandum do
not include pro forma financial statements reflecting the acquisition of Tegic
Communications, Inc.
     (t) No action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance of this Agreement, the Indenture or the
Registration Rights Agreement, or the consummation of any of the transactions
contemplated hereby or thereby or (ii) could reasonably be expected to have a
material adverse effect on the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business (a “Material Adverse Effect”), except as set forth in or contemplated
in the Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto).
     (u) Each of the Company and its subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted.
     (v) Neither the Company nor any of its subsidiaries is in violation or
default of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, other than in (ii) or (iii), those violations or
defaults that would not reasonably be expected to have a Material Adverse
Effect.
     (w) BDO Seidman, LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
or incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Company within the
meaning of generally accepted accounting principles in the United States and
within the meaning of the Act.
     (x) There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities or upon the issuance of Common Stock upon the conversion thereof.
     (y) The Company has filed all applicable tax returns that are required to
be filed or has requested extensions thereof (except in any case in which the
failure so to file would not have a Material Adverse Effect and except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty that is currently being contested in
good faith or as would not have a

6



--------------------------------------------------------------------------------



 



Material Adverse Effect and except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
     (z) No labor problem or dispute with the employees of the Company or any of
its subsidiaries exists or is threatened or imminent, and the Company is not
aware of any existing or imminent labor disturbance by the employees of any of
its or its subsidiaries’ principal suppliers, contractors or customers, except
as would not have a Material Adverse Effect, and except as set forth in or
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).
     (aa) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and, in its
judgment, in such amounts as are prudent and customary in the businesses in
which they are engaged; all policies of insurance and fidelity or surety bonds
insuring the Company or any of its subsidiaries or their respective businesses,
assets, employees, officers and directors are in full force and effect; the
Company and its subsidiaries are in compliance with the terms of such policies
and instruments; there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause; neither the Company
nor any of its subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
     (bb) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).
     (cc) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, except as would not have a Material
Adverse Effect, and neither the Company nor any of its subsidiaries has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, except as set forth in or contemplated in the Disclosure Package
and the Final Memorandum (exclusive of any amendment or supplement thereto).
     (dd) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are

7



--------------------------------------------------------------------------------



 



recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles in the United States
and to maintain asset accountability; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company and its subsidiaries’ internal controls over financial
reporting are effective and the Company and its subsidiaries are not aware of
any material weakness in their internal control over financial reporting.
     (ee) The Company and its subsidiaries maintain “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the Exchange Act);
such disclosure controls and procedures are effective.
     (ff) The Company and its subsidiaries are (i) in compliance with any and
all applicable laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses; and
(iii) have not received notice of any actual or potential liability under any
Environmental Law, except where such non-compliance with Environmental Laws,
failure to receive required permits, licenses or other approvals, or liability
would not, individually or in the aggregate, have a Material Adverse Effect, and
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto). Except as set
forth in the Disclosure Package and the Final Memorandum, neither the Company
nor any of its subsidiaries has been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended.
     (gg) None of the following events has occurred or exists: (i) a failure to
fulfill the obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan, determined without regard to any waiver of
such obligations or extension of any amortization period; (ii) an audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other federal or state governmental
agency or any foreign regulatory agency with respect to the employment or
compensation of employees by any of the Company or any of its subsidiaries that
could have a Material Adverse Effect; (iii) any breach of any contractual
obligation, or any violation of law or applicable qualification standards, with
respect to the employment or compensation of employees by the Company or any of
its subsidiaries that could have a Material Adverse Effect. None of the
following events has occurred or is reasonably likely to occur: (i) a material
increase in the aggregate amount of contributions required to be made to all
Plans in the current fiscal year of the Company and its subsidiaries compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company and its subsidiaries; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
subsidiaries compared to the amount of such obligations in the most recently

8



--------------------------------------------------------------------------------



 



completed fiscal year of the Company and its subsidiaries; (iii) any event or
condition giving rise to a liability under Title IV of ERISA that could have a
Material Adverse Effect; or (iv) the filing of a claim by one or more employees
or former employees of the Company or any of its subsidiaries related to their
employment that could have a Material Adverse Effect. For purposes of this
paragraph, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA with respect to which the Company or any of
its subsidiaries may have any liability.
     (hh) To the extent that information is required to be publicly disclosed
under the U.K. Financial Services Authority’s Price Stabilising Rules (the
“Stabilizing Rules”) before stabilizing transactions can be undertaken by the
Company in compliance with the safe harbor provided under such Stabilizing
Rules, such information has been adequately publicly disclosed (within the
meaning of the Stabilizing Rules).
     (ii) None of the Company, its subsidiaries or, to the knowledge of the
Company, any director, officer, agent, employee or Affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its Affiliates have conducted
their businesses in compliance with the FCPA.
     (jj) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.
     (kk) None of the Company, any of its subsidiaries or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries is currently subject to any sanctions administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

9



--------------------------------------------------------------------------------



 



     (ll) There is and has been no failure on the part of the Company and any of
the Company’s directors or officers, in their capacities as such, to comply with
Section 402, related to loans, and Sections 302 and 906, related to
certifications, of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes-Oxley Act”), or, in any
material respect, with any other provision of the Sarbanes-Oxley Act.
     (mm) Prior to the date hereof, the Company has furnished to the
Representatives letters, each substantially in the form of Exhibit A hereto,
duly executed by each executive officer and director of the Company set forth on
Annex A and addressed to the Representatives.
Any certificate signed by any officer of the Company and delivered to the
Representatives or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.
     2. Purchase and Sale. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth, the Company
agrees to sell to each Initial Purchaser, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
97.0% of the principal amount thereof, plus accrued interest, if any, from
August 13, 2007 to the Closing Date, the principal amount of Firm Securities set
forth opposite such Initial Purchaser’s name in Schedule I hereto.
     (b) Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company hereby grants an
option to the several Initial Purchasers to purchase, severally and not jointly,
the Option Securities at the same purchase price as Initial Purchasers shall pay
for the Firm Securities, plus accrued interest, if any, from August 13, 2007 to
the settlement date for the Option Securities. The option may be exercised only
to cover over-allotments in the sale of the Firm Securities by the Initial
Purchasers. The option may be exercised in whole or in part at any time (but not
more than once) on or before the 30th day after the date of the Final Memorandum
upon written or telegraphic notice by the Representatives to the Company setting
forth the principal amount of Option Securities as to which the several Initial
Purchasers are exercising the option and the settlement date. Delivery of the
Option Securities, and payment therefor, shall be made as provided in Section 3
hereof. The principal amount of Option Securities to be purchased by each
Initial Purchaser shall be the same percentage of the total principal amount of
Option Securities to be purchased by the several Initial Purchasers as such
Initial Purchaser is purchasing of the Firm Securities, subject to such
adjustments as you in your absolute discretion shall make to eliminate any
fractional Securities.
     3. Delivery and Payment. (a) Delivery of and payment for the Firm
Securities and the Option Securities (if the option provided for in Section 2(b)
hereof shall have been exercised on or before the first Business Day immediately
preceding the Closing Date) shall be made at 10:00 A.M., New York City time, on
August 13, 2007, or at such time on such later date not more than three Business
Days after the foregoing date as the Representatives shall designate, which date
and time may be postponed by agreement between the Representatives and the
Company or as provided in Section 9 hereof (such date and time of delivery and
payment for the Securities being herein called the “Closing Date”). Delivery of
the Securities shall be made

10



--------------------------------------------------------------------------------



 



to the Representatives for the respective accounts of the several Initial
Purchasers against payment by the several Initial Purchasers through the
Representatives of the purchase price thereof to or upon the order of the
Company by wire transfer payable in same-day funds to the account specified by
the Company. Delivery of the Securities shall be made through the facilities of
The Depository Trust Company unless the Representatives shall otherwise
instruct.
     (b) If the option provided for in Section 2(b) hereof is exercised after
the first Business Day immediately preceding the Closing Date, the Company will
deliver the Option Securities (at the expense of the Company) to the
Representatives on the date specified by the Representatives (which shall be
within three Business Days after exercise of said option) for the respective
accounts of the several Initial Purchasers, against payment by the several
Initial Purchasers through the Representatives of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the account specified by the Company. If settlement for the Option Securities
occurs after the Closing Date, the Company will deliver to the Representatives
on the settlement date for the Option Securities, and the obligation of the
Initial Purchasers to purchase the Option Securities shall be conditioned upon
receipt of, supplemental opinions, certificates and letters confirming as of
such date the opinions, certificates and letters delivered on the Closing Date
pursuant to Section 6 hereof.
     4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges
that the Securities and the Common Stock issuable upon conversion thereof have
not been and will not be registered under the Act and may not be offered or sold
within the United States except pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Act.
     (b) Each Initial Purchaser, severally and not jointly, represents and
warrants to and agrees with the Company that:
     (i) it has not offered or sold, and will not offer or sell, any Securities
within the United States as part of their distribution at any time except to
those it reasonably believes to be “qualified institutional buyers” (as defined
in Rule 144A under the Act);
     (ii) neither it nor any person acting on its behalf has made or will make
offers or sales of the Securities in the United States by means of any form of
general solicitation or general advertising (within the meaning of Regulation D)
in the United States;
     (iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has
taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale may be made in reliance on Rule 144A;
     (iv) it is an “accredited investor” (as defined in Rule 501(a) of
Regulation D);
     5. Agreements. The Company agrees with each Initial Purchaser that:

11



--------------------------------------------------------------------------------



 



     (a) The Company will furnish to each Initial Purchaser and to counsel for
the Initial Purchasers, without charge, during the period referred to in Section
5(c) below, as many copies of the materials contained in the Disclosure Package
and the Final Memorandum and any amendments and supplements thereto as they may
reasonably request.
     (b) The Company will not amend or supplement the Disclosure Package or the
Final Memorandum, other than by filing documents under the Exchange Act that are
incorporated by reference therein, without the prior written consent of the
Representatives; provided, however, that prior to the completion of the
distribution of the Securities by the Initial Purchasers (as determined by the
Initial Purchasers), the Company will not file any document under the Exchange
Act that is incorporated by reference in the Disclosure Package or the Final
Memorandum unless, prior to such proposed filing, the Company has furnished the
Representatives with a copy of such document for their review and the
Representatives have not reasonably objected to the filing of such document. The
Company will promptly advise the Representatives when any document filed under
the Exchange Act that is incorporated by reference in the Disclosure Package or
the Final Memorandum shall have been filed with the Commission.
     (c) If at any time prior to the completion of the sale of the Securities by
the Initial Purchasers (as determined by the Representatives), any event occurs
as a result of which the Disclosure Package or the Final Memorandum, as then
amended or supplemented, would include any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made or the circumstances
then prevailing, not misleading, or if it should be necessary to amend or
supplement the Disclosure Package or the Final Memorandum to comply with
applicable law, the Company will promptly (i) notify the Representatives of any
such event; (ii) subject to the requirements of Section 5(b), prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (iii) supply any supplemented or amended Disclosure Package
or Final Memorandum to the several Initial Purchasers and counsel for the
Initial Purchasers without charge in such quantities as they may reasonably
request.
     (d) Without the prior written consent of the Representatives, the Company
has not given and will not give to any prospective purchaser of the Securities
any written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representatives.
     (e) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representatives may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Securities, in any jurisdiction where
it is not now so subject. The Company will promptly advise the Representatives
of the receipt by the Company of any notification with respect to the suspension

12



--------------------------------------------------------------------------------



 



of the qualification of the Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
     (f) The Company will not, and will not permit any of its controlled
Affiliates to, resell any Securities or Shares of Common Stock issued upon
conversion thereof that have been acquired by any of them.
     (g) None of the Company, its Affiliates, or any person acting on its or
their behalf will, directly or indirectly, make offers or sales of any security,
or solicit offers to buy any security, under circumstances that would require
the registration of the Securities or Common Stock issuable upon conversion
thereof under the Act.
     (h) Until the Securities have been registered under the Act, any
information provided by the Company, its Affiliates or any person acting on its
or their behalf to publishers of publicly available databases about the terms of
the Securities shall include a statement that the Securities have not been
registered under the Act and are subject to restrictions under Rule 144A under
the Act.
     (i) None of the Company, its Affiliates, or any person acting on its or
their behalf will engage in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with any offer or
sale of the Securities in the United States.
     (j) For so long as any of the Securities or the Common Stock issuable upon
the conversion thereof are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act, the Company will, during any period in which it is
not subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
provide to each holder of such restricted securities and to each prospective
purchaser (as designated by such holder) of such restricted securities, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Act. This covenant is intended to be for
the benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.
     (k) The Company will cooperate with the Representatives and use its
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through The Depository Trust Company.
     (l) The Company will reserve and keep available at all times, free of
pre-emptive rights, the full number of shares of Common Stock issuable upon
conversion of the Securities.
     (m) Each of the Securities and the shares of Common Stock issuable upon
conversion thereof will bear, to the extent applicable, the legend contained in
“Transfer Restrictions” in the Preliminary Memorandum and the Final Offering
Memorandum for the time period and upon the other terms stated therein.
     (n) The Company will not for a period of 60 days following the Execution
Time, without the prior written consent of Citigroup Global Markets Inc. and
Goldman, Sachs & Co., directly or indirectly, offer, sell, contract to sell,
pledge, otherwise dispose of, enter into any

13



--------------------------------------------------------------------------------



 



transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Company or any Affiliate of the
Company or any person in privity with the Company or any Affiliate of the
Company of, file (or participate in the filing of) a registration statement with
the Commission in respect of, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act in respect of, any shares of capital stock of the
Company or any securities convertible into, or exercisable or exchangeable for,
shares of capital stock of the Company (other than the Securities), or publicly
announce an intention to effect any such transaction; provided, however, that
the Company may (i) issue and sell Common Stock or securities convertible into
or exchangeable for Common Stock pursuant to any employee stock option plan,
stock ownership plan or dividend reinvestment plan of the Company described in
the Disclosure Package and the Final Memorandum and in effect at the Execution
Time, (ii) issue Common Stock issuable upon the conversion of the Securities or
other securities or the exercise of warrants outstanding at the Execution Time
and described in the Disclosure Package and the Final Memorandum, (iii) do any
of the foregoing in connection with the acquisition (whether through merger,
share purchase, share exchange or otherwise) of a company, division, business or
assets or strategic transactions, provided that every recipient of any such
securities (and every party that will be entitled to receive such securities
upon closing of the applicable transaction or otherwise has rights with respect
to such securities) agrees in writing to be subject to this paragraph for the
remainder of the 60 day period and (iv) do any of the foregoing to satisfy its
obligations under the Agreement and Plan of Merger dated as of May 14, 2007 by
and among the Company, Voice Signal Technologies, Inc. and the other parties
named therein.
     (o) The Company will not take, directly or indirectly, any action designed
to or that has constituted, or that might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
     (p) Between the date hereof and the Closing Date, the Company will not do
or authorize any act or thing that would result in an adjustment of the
conversion price of the Securities.
     (q) The Company will, for a period of twelve months following the Execution
Time, furnish to the Representatives (i) all reports or other communications
(financial or other) generally made available to stockholders, and deliver such
reports and communications to the Representatives as soon as they are available,
unless such documents are furnished to or filed with the Commission or any
securities exchange on which any class of securities of the Company is listed
and generally made available to the public and (ii) such additional information
concerning the business and financial condition of the Company as the
Representatives may from time to time reasonably request (such statements to be
on a consolidated basis to the extent the accounts of the Company and its
subsidiaries are consolidated in reports furnished to stockholders).
     (r) The Company will comply with all applicable securities and other laws,
rules and regulations, including, without limitation, the Sarbanes-Oxley Act,
and use its best efforts to

14



--------------------------------------------------------------------------------



 



cause the Company’s directors and officers, in their capacities as such, to
comply with such laws, rules and regulations, including, without limitation, the
provisions of the Sarbanes-Oxley Act.
     (s) The Company will prepare a final term sheet, containing solely a
description of the Securities and the offering thereof, in the form approved by
you and attached as Schedule II hereto.
     (t) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Indenture and the Registration
Rights Agreement, the issuance of the Securities, the fees of the Trustee and
the issuance of the Common Stock upon conversion of the Securities; (ii) the
preparation, printing or reproduction of the materials contained in the
Disclosure Package and the Final Memorandum and each amendment or supplement to
either of them; (iii) the printing (or reproduction) and delivery (including
postage, air freight charges and charges for counting and packaging) of such
copies of the materials contained in the Disclosure Package and the Final
Memorandum, and all amendments or supplements to either of them, as may, in each
case, be reasonably requested for use in connection with the offering and sale
of the Securities; (iv) the preparation, printing, authentication, issuance and
delivery of the Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities; (vii) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states and any other jurisdictions specified pursuant to
Section 5(e) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (viii) admitting the Securities for trading in the PORTAL
Market; (ix) the transportation and other expenses incurred by or on behalf of
Company representatives in connection with presentations to prospective
purchasers of the Securities; (x) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; and (xi) all other costs and expenses incident to the
performance by the Company of its obligations hereunder.
     6. Conditions to the Obligations of the Initial Purchasers. The obligations
of the Initial Purchasers to purchase the Firm Securities and the Option
Securities, as the case may be, shall be subject to the accuracy of the
representations and warranties of the Company contained herein at the Execution
Time, the Closing Date and any settlement date pursuant to Section 3 hereof, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:
     (a) The Company shall have requested and caused Wilson Sonsini Goodrich &
Rosati, counsel for the Company, to furnish to the Representatives its opinion,
dated the Closing Date and addressed to the Representatives, to the effect of
the substantive paragraphs set forth on Annex B hereto.
     (b) The Representatives shall have received from Davis Polk & Wardwell,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date and

15



--------------------------------------------------------------------------------



 



addressed to the Representatives, with respect to the issuance and sale of the
Securities, the Indenture, the Registration Rights Agreement, the Disclosure
Package, the Final Memorandum (as amended or supplemented at the Closing Date)
and other related matters as the Representatives may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.
     (c) The Company shall have furnished to the Representatives a certificate
of the Company, signed by (x) the Chairman of the Board or the Chief Executive
Officer and (y) the principal financial or accounting officer of the Company,
dated the Closing Date, to the effect that the signers of such certificate have
carefully examined the Disclosure Package and the Final Memorandum and any
amendments or supplements thereto, and this Agreement and that:
     (i) the representations and warranties of the Company in this Agreement are
true and correct on and as of the Closing Date with the same effect as if made
on the Closing Date, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date; and
     (ii) since the date of the most recent financial statements included or
incorporated by reference in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto), there has been no material
adverse change in the condition (financial or otherwise), prospects, earnings,
business or properties of the Company and its subsidiaries, taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto).
     (d) The Company shall have furnished to the Representatives a certificate
of the Company, signed by the principal financial or accounting officer of the
Company, dated the Closing Date, stating that to the knowledge of such officer,
the interim financial statements of each of Former Nuance Communications, Inc
and Voice Signal Technologies, Inc., the only entities (other than the Company)
for which interim financial statements are included or incorporated by reference
in the Disclosure Package and the Final Memorandum, have been reviewed by
accountants who performed the procedures specified by the PCAOB for a review of
interim financial information as described in SAS 100, Interim Financial
Information.
     (e) At the Execution Time and at the Closing Date, the Company shall have
requested and caused BDO Seidman, LLP to furnish to the Representatives letters,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance satisfactory to the Representatives and, in the case of the letter
dated as of the Execution Time, substantially in the form of Annex C hereto.
     (f) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this Section
6; or (ii) any change, or any development involving a prospective

16



--------------------------------------------------------------------------------



 



change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto), the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).
     (g) The Securities shall have been designated as PORTAL-eligible securities
in accordance with the rules and regulations of the NASD and the Securities
shall be eligible for clearance and settlement through The Depository Trust
Company.
     (h) Prior to the Execution Time, the Company shall have furnished to the
Representatives a letter substantially in the form of Exhibit A hereto from the
executive officers and directors of the Company set forth on Annex A and Warburg
Pincus Private Equity VIII, L.P., Warburg Pincus & Co., Warburg Pincus LLC and
Warburg Pincus Partners LLC addressed to the Representatives.
     (i) The Company shall have caused the shares of Common Stock initially
issuable upon conversion of the Securities to be approved for listing, subject
to issuance, on the Nasdaq Global Select Market.
     (j) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
     If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.
     The documents required to be delivered by this Section 6 will be delivered
at the office of counsel for the Initial Purchasers, at 450 Lexington Avenue,
New York, New York 10017, on the Closing Date.
     7. Reimbursement of Expenses. If the sale of the Securities provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally on demand for all expenses (including reasonable fees and
disbursements of counsel) that shall have been incurred by them in connection
with the proposed purchase and sale of the Securities.

17



--------------------------------------------------------------------------------



 



     8. Indemnification and Contribution. (a) The Company agrees to indemnify
and hold harmless each Initial Purchaser, the directors, officers, employees,
Affiliates and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Preliminary Memorandum, the
Final Memorandum, any Issuer Written Information or any other written
information used by or on behalf of the Company in connection with the offer or
sale of the Securities, or in any amendment or supplement thereto or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Memorandum, the Final Memorandum, or in
any amendment thereof or supplement thereto, in reliance upon and in conformity
with written information furnished to the Company by or on behalf of any Initial
Purchaser through the Representatives specifically for inclusion therein. This
indemnity agreement will be in addition to any liability that the Company may
otherwise have.
     (b) Each Initial Purchaser severally, and not jointly, agrees to indemnify
and hold harmless the Company, each of its directors, each of its officers, and
each person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity to each Initial
Purchaser, but only with reference to information furnished to the Company by or
on behalf of such Initial Purchaser through the Representatives specifically for
inclusion in the Preliminary Memorandum, the Final Memorandum or in any
amendment or supplement thereto. This indemnity agreement will be in addition to
any liability that any Initial Purchaser may otherwise have. The Company
acknowledges that the statements set forth under the heading “Plan of
Distribution” in the third, eleventh and thirteenth paragraph in the Preliminary
Memorandum and the Final Memorandum constitute the only information furnished in
writing by or on behalf of the Initial Purchasers for inclusion in the
Preliminary Memorandum, the Final Memorandum or in any amendment or supplement
thereto.
     (c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel

18



--------------------------------------------------------------------------------



 



(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes (i) an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to, or an admission of, fault, culpability or a
failure to act, by or on behalf of any indemnified party.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Initial Purchasers severally agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending any loss, claim, damage, liability or action) (collectively “Losses”)
to which the Company and one or more of the Initial Purchasers may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and by the Initial Purchasers on the other from the
offering of the Securities; provided, however, that in no case shall any Initial
Purchaser be responsible for any amount in excess of the purchase discount or
commission applicable to the Securities purchased by such Initial Purchaser
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
the Initial Purchasers on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Initial Purchasers shall be deemed to be equal
to the total purchase discounts and commissions. Relative fault shall be
determined by reference to, among other things, whether

19



--------------------------------------------------------------------------------



 



any untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information provided by the
Company on the one hand or the Initial Purchasers on the other, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The Company and the
Initial Purchasers agree that it would not be just and equitable if contribution
were determined by pro rata allocation or any other method of allocation that
does not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 8, each person who
controls an Initial Purchaser within the meaning of either the Act or the
Exchange Act and each director, officer, employee, Affiliate and agent of an
Initial Purchaser shall have the same rights to contribution as such Initial
Purchaser, and each person who controls the Company within the meaning of either
the Act or the Exchange Act and each officer and director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d).
     9. Default by an Initial Purchaser. If any one or more Initial Purchasers
shall fail to purchase and pay for any of the Securities agreed to be purchased
by such Initial Purchaser hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Initial Purchasers shall be obligated severally to take
up and pay for (in the respective proportions which the principal amount of
Securities set forth opposite their names in Schedule I hereto bears to the
aggregate principal amount of Securities set forth opposite the names of all the
remaining Initial Purchasers) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Company. In the event of a default by any
Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representatives shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Company or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.
     10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Company prior
to delivery of, and payment for, the Securities, if at any time prior to such
delivery and payment (i) trading in the Company’s Common Stock shall have been
suspended by the Commission or the Nasdaq Global Select Market or trading in
securities generally on the Nasdaq Global Select Market or the New York Stock
Exchange shall have been suspended or limited or minimum prices shall have been
established on any such exchanges; (ii) there shall have occurred any material
disruption in

20



--------------------------------------------------------------------------------



 



commercial banking or securities settlement or clearance services in the United
States the effect of which is such as to make it, in the sole judgment of the
Representatives, impractical to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto); (iii) a banking moratorium
shall have been declared either by U.S. federal or New York State authorities or
by the authorities of Massachusetts; or (iv) there shall have occurred any
outbreak or escalation of hostilities, declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the sole judgment of the
Representatives, impractical to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).
     11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Initial Purchasers set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchasers or the Company or any of the
indemnified persons referred to in Section 8 hereof, and will survive delivery
of and payment for the Securities. The provisions of Sections 7 and 8 hereof
shall survive the termination or cancellation of this Agreement.
     12. Notices. All communications hereunder will be in writing and effective
only on receipt, and, if sent to the Representatives, will be mailed, delivered
or telefaxed to the Citigroup Global Markets Inc., 390 Greenwich Street, New
York, New York, 10013 (fax: (212) 816-7912); Attention: General Counsel and
Goldman, Sachs & Co., 85 Broad Street, 23rd Floor, New York, New York 10004,
Attention: Registration Department; or, if sent to the Company, will be mailed,
delivered or telefaxed to 408-317-0310 and confirmed to it at 1 Wayside Road,
Burlington, Massachusetts 01803, attention of the Legal Department.
     13. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the indemnified
persons referred to in Section 8 hereof and their respective successors, and,
except as expressly set forth in Section 5(j) hereof, no other person will have
any right or obligation hereunder.
     14. Jurisdiction. The Company agrees that any suit, action or proceeding
against the Company brought by any Initial Purchaser, the directors, officers,
employees and agents of any Initial Purchaser, or by any person who controls any
Initial Purchaser, arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in any State or U.S. federal
court in The City of New York and County of New York, and waives any objection
which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding. The Company hereby appoints Garrison
R. Smith, Director, Corporate Legal Services, as its authorized agent (the
“Authorized Agent”) upon whom process may be served in any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated herein that may be instituted in any State or U.S. federal court in
The City of New York and County of New York, by any Initial Purchaser, the
directors, officers, employees, Affiliates and agents of any Initial Purchaser,
or by any person who controls any Initial

21



--------------------------------------------------------------------------------



 



Purchaser, and expressly accepts the non-exclusive jurisdiction of any such
court in respect of any such suit, action or proceeding. The Company hereby
represents and warrants that the Authorized Agent has accepted such appointment
and has agreed to act as said agent for service of process, and the Company
agrees to take any and all action, including the filing of any and all documents
that may be necessary to continue such appointment in full force and effect as
aforesaid. Service of process upon the Authorized Agent shall be deemed, in
every respect, effective service of process upon the Company. Notwithstanding
the foregoing, any action arising out of or based upon this Agreement may be
instituted by any Initial Purchaser, the directors, officers, employees,
Affiliates and agents of any Initial Purchaser, or by any person who controls
any Initial Purchaser, in any court of competent jurisdiction in Delaware.
     15. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchasers, or any of them, with respect to the subject matter hereof.
     16. Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.
     17. Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.
     18. No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company, on the one hand, and
the Initial Purchasers and any Affiliate through which it may be acting, on the
other, (b) the Initial Purchasers are acting as principal and not as an agent or
fiduciary of the Company and (c) the Company’s engagement of the Initial
Purchasers in connection with the offering and the process leading up to the
offering is as independent contractors and not in any other capacity.
Furthermore, the Company agrees that it is solely responsible for making its own
judgments in connection with the offering (irrespective of whether any of the
Initial Purchasers has advised or is currently advising the Company on related
or other matters). The Company agrees that it will not claim that the Initial
Purchasers have rendered advisory services of any nature or respect, or owe an
agency, fiduciary or similar duty to the Company in connection with such
transaction or the process leading thereto.
     19. Currency. Each reference in this Agreement to U.S. dollars (the
“relevant currency”), including by use of the symbol “$”, is of the essence. To
the fullest extent permitted by law, the obligation of the Company in respect of
any amount due under this Agreement will, notwithstanding any payment in any
other currency (whether pursuant to a judgment or otherwise), be discharged only
to the extent of the amount in the relevant currency that the party entitled to
receive such payment may, in accordance with its normal procedures, purchase
with the sum paid in such other currency (after any premium and costs of
exchange) on the Business Day immediately following the day on which such party
receives such payment. If the amount in the relevant currency that may be so
purchased for any reason falls short of the amount originally due, the Company
will pay such additional amounts, in the relevant currency, as may

22



--------------------------------------------------------------------------------



 



be necessary to compensate for the shortfall. Any obligation of the Company not
discharged by such payment will, to the fullest extent permitted by applicable
law, be due as a separate and independent obligation and, until discharged as
provided herein, will continue in full force and effect.
     20. Waiver of Immunity. To the extent that the Company has or hereafter may
acquire any immunity (sovereign or otherwise) from any legal action, suit or
proceeding, from jurisdiction of any court or from set-off or any legal process
(whether service or notice, attachment in aid or otherwise) with respect to
itself or any of its property, the Company hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
Agreement.
     21. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S tax structure, other than
any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.
     22. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
     23. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
     24. Definitions. The terms that follow, when used in this Agreement, shall
have the meanings indicated.
     “Act” shall mean the U.S. Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
     “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.
     “Commission” shall mean the Securities and Exchange Commission.
     “Disclosure Package” shall mean (i) the Preliminary Memorandum, as amended
or supplemented at the Execution Time, (ii) the final term sheet prepared
pursuant to Section 5(t) hereto and in the form attached as Schedule II hereto
and (iii) any Issuer Written Information.

23



--------------------------------------------------------------------------------



 



     “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
     “Investment Company Act” shall mean the U.S. Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
     “Issuer Written Information” shall mean any writings in addition to the
Preliminary Memorandum that the parties expressly agree in writing to treat as
part of the Disclosure Package.
     “NASD” shall mean the National Association of Securities Dealers, Inc.
     “PORTAL” shall mean the Private Offerings, Resales and Trading through
Automated Linkages system of the NASD.
     “Regulation D” shall mean Regulation D under the Act.
     “Regulation S” shall mean Regulation S under the Act.
     “Regulation S-X” shall mean Regulation S-X under the Act.
     “Trust Indenture Act” shall mean the U.S. Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

24



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company and the several Initial Purchasers.

             
 
                Very truly yours,    
 
                Nuance Communications, Inc.    
 
           
 
  By:   /s/ Paul A. Ricci    
 
           
 
      Name: Paul A. Ricci    
 
      Title: Chairman and Chief Executive Officer    

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.
Citigroup Global Markets Inc.

         
 
       
By:
  /s/ Douglas B. Wendell    
 
       
 
  Name:    
 
  Title:    
 
        Goldman, Sachs & Co.    
 
       
By:
  /s/ Goldman, Sachs & Co.    
 
       
 
  Name:    
 
  Title:    





--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount     of Firm     Securities to be
            Initial Purchasers   Purchased
Citigroup Global Markets Inc.
    U.S.$110,000,000  
Goldman, Sachs & Co.
    U.S.$110,000,000  
Total
    U.S.$220,000,000  

26



--------------------------------------------------------------------------------



 



SCHEDULE II

     
Issuer:
  Nuance Communications, Inc. (“Nuance”)
 
   
Ticker / Exchange:
  NUAN / The Nasdaq Global Select Market (“NASDAQ”)
 
   
Title of securities:
  2.75% Senior Convertible Debentures Due 2027 (the “Debentures”)
 
   
Aggregate principal
amount offered:
   $220,000,000
 
   
Offering price:
  Each Debenture will be issued at a price of 100% of its principal amount plus
accrued interest, if any, from August 13, 2007
 
   
Over-allotment option:
  $30,000,000 of Debentures
 
   
Annual interest rate:
  The Debentures will bear interest at an annual rate equal to 2.75% per annum
from August 13, 2007.
 
   
Reference Price:
  $15.89, which represents the last reported sale price per share of the Nuance
common stock on NASDAQ on August 7, 2007
 
   
Conversion premium:
  Approximately 22.5% of the Reference Price
 
   
Initial conversion price:
  Approximately $19.47 for the Debentures per share of Nuance common stock
 
   
Initial conversion rate:
  51.3736 shares of Nuance common stock per $1,000 principal amount of
Debentures
 
   
Interest payment dates:
  February 15 and August 15, commencing on February 15, 2008
 
   
Maturity date:
  August 15, 2027
 
   
Call date:
  Non-call before August 20, 2014; callable at par plus accrued and unpaid
interest on or after August 20, 2014
 
   
Put dates:
  August 15, 2014, August 15, 2017 and August 15, 2022
 
   
Dividend protection:
  The conversion rate will be adjusted for any distribution of cash to all or
substantially all holders of Nuance common stock by a formula based on the
amount per share of such distribution, as set forth in the Preliminary Offering
Memorandum.
 
   
Repurchase at the Option of the Holder upon a Fundamental Change:
  Upon a fundamental change the holders may require the Issuer to repurchase for
cash all or a portion of their Debentures at a repurchase price equal to 100% of
the principal amount of the Debentures to be repurchased, plus accrued and
unpaid interest, if any.
 
   
Ranking:
  The Debentures will be general senior unsecured obligations of the Issuer.
 
   
Use of proceeds:
  The Issuer will use the proceeds from the offering, together with cash on
hand, to fund the acquisition of Tegic Communications, Inc.
 
   
Listing:
  None
 
   
Trade date:
  August 8, 2007
 
   
Settlement date:
  August 13, 2007
 
   
CUSIP:
   67020YAA8
 
   
ISIN NUMBER:
  US67020YAA82

27



--------------------------------------------------------------------------------



 



                  Initial Purchasers:           Principal Amount of Debentures
 
  Citigroup Global Markets Inc.   $ 110,000,000  
 
  Goldman, Sachs & Co.   $ 110,000,000  

     
Adjustment to conversion rate upon a Non-Stock Change of Control:
  The following table sets forth the number of additional shares to be added to
the conversion rate per $1,000 principal amount of the Debentures in connection
with a non-stock change of control as described in the Preliminary Offering
Memorandum, based on the stock price and effective date of the non-stock change
of control.

                                                                               
                      Stock Price Effective Date   $15.89     $17.50     $20.00
    $22.50     $25.00     $30.00     $35.00     $40.00     $45.00     $50.00    
$55.00     $60.00  
August 13, 2007
    11.5591       9.8111       7.8323       6.4366       5.4129       4.0329    
  3.1585       2.5603       2.1267       1.7984       1.5412       1.3344  
August 15, 2008
    11.5591       9.6438       7.5671       6.1292       5.0934       3.7301    
  2.8909       2.3291       1.9285       1.6285       1.3952       1.2084  
August 15, 2009
    11.5591       9.4287       7.2294       5.7404       4.6920       3.3547    
  2.5626       2.0483       1.6895       1.4247       1.2207       1.0583  
August 15, 2010
    11.5591       9.1084       6.7634       5.2203       4.1662       2.8776    
  2.1547       1.7051       1.4008       1.1805       1.0127       0.8798  
August 15, 2011
    11.5591       8.7337       6.1796       4.5616       3.5026       2.2873    
  1.6607       1.2964       1.0609       0.8950       0.7702       0.6717  
August 15, 2012
    11.5591       8.1842       5.3390       3.6377       2.5993       1.5306    
  1.0579       0.8141       0.6673       0.5668       0.4915       0.4317  
August 15, 2013
    11.5591       7.3238       3.9916       2.2140       1.2882       0.5615    
  0.3515       0.2720       0.2284       0.1976       0.1733       0.1532  
August 20, 2014
    11.5591       5.7693       0.0000       0.0000       0.0000       0.0000    
  0.0000       0.0000       0.0000       0.0000       0.0000       0.0000  

     The exact stock prices and effective dates may not be set forth in the
applicable table, in which case:

  •   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock prices and
the earlier and later effective dates, as applicable, based on a 365-day year;  
  •   if the stock price is in excess of $60.00 per share (subject to
adjustment), no additional shares will be added to the conversion rate;     •  
if the stock price is less than $15.89 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
62.9327 per $1,000 principal amount of the Debentures, subject to adjustments in
the same manner as the conversion rate.
This communication is intended for the sole use of the person to whom it is
provided by the sender.
These securities have not been registered under the Securities Act of 1933 (the
“Securities Act”), as amended , and may only be sold to qualified institutional
buyers pursuant to Rule 144A of the Securities Act or pursuant to another
applicable exemption from registration.
The information in this term sheet supplements the Issuer’s Preliminary Offering
Memorandum, dated August 7, 2007. This term sheet is qualified in its entirety
by reference to the Preliminary Offering Memorandum. Terms

28



--------------------------------------------------------------------------------



 



used herein but not defined herein shall have the respective meanings as set
forth in the Preliminary Offering Memorandum.
A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.
ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

29



--------------------------------------------------------------------------------



 



EXHIBIT A
[Letterhead of officer, director or major stockholder of the Company]
August __, 2007
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
As Representatives of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
c/o Goldman Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
          This letter is being delivered to you in connection with a proposed
Purchase Agreement (the “Purchase Agreement”) between Nuance Communications,
Inc. , a Delaware corporation (the “Company”) and each of you as representatives
of a group of Initial Purchasers named therein, relating to an offering of 2.75%
Convertible Debentures due 2027, which will be convertible into common stock,
$0.001 par value (the “Common Stock”), of the Company.
          In order to induce you and the other Initial Purchasers to enter into
the Purchase Agreement, the undersigned will not, without the prior written
consent of Citigroup Global Markets Inc. and Goldman, Sachs & Co., directly or
indirectly, offer, sell, contract to sell, pledge or otherwise dispose of, enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the undersigned or any
affiliate of the undersigned or any person in privity with the undersigned or
any affiliate of the undersigned of, file (or participate in the filing of) a
registration statement with the U.S. Securities and Exchange Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the U.S. Securities and Exchange Commission promulgated thereunder in respect
of, any shares of capital stock of the Company or any securities convertible
into, or exercisable or exchangeable for such capital stock, or publicly
announce an intention to effect any such transaction, for a period of 60 days
after the date of the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, the undersigned may
(i) make transfers as a bona fide gift or gifts or pledge, (ii) make transfers
either during the undersigned’s lifetime or on death by will or intestacy to the
undersigned’s immediate family or to a trust, the beneficiaries of which are the
undersigned and a member or members of the undersigned’s immediate family,
(iii) make transfers to an affiliate (as that term is defined in Rule 405 under
the Securities Act of 1933, as amended) of the undersigned or if the undersigned
is a partnership, limited liability company, trust, corporation or similar
entity, as a transfer or distribution to its partners, members or stockholders,
(iv) transfer shares of capital stock of the Company acquired in the open market
on or after the date of the Purchase Agreement, (v) make transfers pursuant to
an acquisition of the Company by another person, group of affiliated persons or
entity by means of merger or consolidation or any transaction or series of
related transactions resulting in the exchange of the outstanding shares of the
Company for securities or consideration issued, or caused to be issued, by the
acquiring person, group of affiliated persons or entity, (vi) sell shares of
capital stock pursuant to a trading plan that complies with Rule 10b5-1 under
the Exchange Act (a “10b5-1 Trading Plan”) in existence as of the date hereof,
(vii) establish a 10b5-1 Trading Plan or (viii) dispose of shares of restricted
stock to the Company to satisfy tax withholding obligations or upon termination
of employment with the Company; provided that, in the case of clauses, (i),
(ii) and (iii) that the recipient of such gift, pledge, transfer or distribution
thereof agrees to be bound by the restrictions set forth herein; and provided
that, in the case of clause (iv), (a) such sales are not required to be reported
in any public report or filing with the Securities Exchange Commission
(excluding a Form 3, 5 or 13G or 13D (or amendments thereof) under the
Securities Exchange Act of 1934) during the Lock-Up Period and (b) the
undersigned does not otherwise voluntarily effect any public filing or report
regarding such sales; and provided that, in the case of clause (vii) the
restrictions contained in this agreement shall apply in full force to sales
pursuant to a 10b5-1 Trading Plan that was established after the date hereof.
     Citigroup Global Markets Inc. and Goldman, Sachs & Co. may, in their sole
discretion, release any of the securities subject to this lockup agreement at
any time without notice.
     If for any reason the Purchase Agreement shall be terminated prior to the
Closing Date (as defined in the Purchase Agreement), the agreement set forth
above shall likewise be terminated.

                  Very truly yours,    
 
           
 
  By:        
 
     
 
Name:
Title:    

2



--------------------------------------------------------------------------------



 



ANNEX A
Executive Officers and Directors
1. Charles Berger
2. Jeffrey Harris
3. William Janeway
4. Katharine Martin
5. Mark Myers
6. Philip Quigley
7. Robert Teresi
8. James Arnold
9. Steve Chambers
10. Steven Hebert
11. Donald Hunt
12. Jeanne McCann
13. Paul Ricci
14. John Shagoury

A-1



--------------------------------------------------------------------------------



 



ANNEX B
Form of Wilson Sonsini Goodrich Rosati Opinion Letter

  1.   The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Disclosure Package and the Final Offering Memorandum.     2.   The Company is
duly qualified as a foreign corporation for the transaction of business and is
in good standing in the State of Massachusetts.     3.   The Company has all
requisite corporate power to execute and deliver the Purchase Agreement and the
Securities and to perform its obligations under the terms of the Purchase
Agreement and the Securities.     4.   The shares of Common Stock initially
issuable upon conversion of the Securities (the “Conversion Shares”) have been
duly authorized and reserved for issuance upon such conversion and, when issued
and delivered in accordance with the provisions of the Securities and the
Indenture, will be duly and validly issued and fully paid and non-assessable.
The shares of Common Stock initially issuable upon conversion of the Securities
conform in all material respects to the description of the common stock
contained in the Disclosure Package and the Final Offering Memorandum. The
stockholders of the Company have no preemptive rights with respect to the
issuance of the Conversion Shares under the Certificate of Incorporation, Bylaws
or DGCL. The Board of Directors of the Company has duly and validly adopted
resolutions reserving such shares of Common Stock for issuance upon conversion
of the Securities.     5.   To such counsel’s knowledge, except as set forth in
the Disclosure Package and the Final Offering Memorandum, there are no pending
or threatened actions, suits or proceedings against the Company or its
subsidiaries that such counsel believe would have a material adverse effect on
the business, results of operations, or financial condition of the Company and
its subsidiaries, taken as a whole, or would materially and adversely affect the
ability of the Company to perform its obligations under the Purchase Agreement,
the Registration Rights Agreement, the Indenture and the Securities.     6.  
The Purchase Agreement has been duly authorized, executed and delivered by the
Company.     7.   The Securities being issued on the date hereof are in the form
contemplated in the Indenture and have been duly authorized by the Company and,
when executed by the Company and authenticated by the Trustee in the manner
provided for in the Indenture and issued and delivered to the Initial Purchasers
against payment of the purchase price therefor specified in the Purchase

A-1



--------------------------------------------------------------------------------



 



      Agreement in accordance with the terms of the Purchase Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms and will be entitled to the benefits of
the Indenture.     8.   The Indenture has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its respective
terms.     9.   The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company, enforceable against the Company in accordance with its
respective terms.     10.   The issuance and sale of the Securities being
delivered on the date hereof, the issuance of the Conversion Shares, if any
(assuming conversion on the date hereof pursuant to the terms of the Securities)
and the execution, delivery and performance by the Company of its obligations
under the Indenture, the Securities, the Purchase Agreement, and the
Registration Rights Agreement and the consummation of the transactions therein
contemplated do not conflict with or did not result in a breach or violation by
the Company of any of the terms or provisions of, or constitute a default under,
any Reviewed Agreement, nor will such action result in any violation by the
Company of (i) the Certificate of Incorporation or the Bylaws, (ii) any U.S.
federal or New York or Delaware (under the DGCL) state statute, or (iii) any
rule, order or regulation known to us of any U.S. federal or New York or
Delaware (under the DGCL) state court or governmental agency or body having
jurisdiction over the Company or any of its properties.     11.   No consent,
approval, authorization, order, registration or qualification of or with any
U.S. federal or New York or Delaware (under the DGCL) state court or
governmental agency or body is required for the issue and sale of the Securities
and the issuance of the Conversion Shares or the consummation by the Company of
the transactions contemplated by the Purchase Agreement, the Registration Rights
Agreement or the Indenture, except (i) the registration under the Act of the
Securities and the Conversion Shares as contemplated by the Registration Rights
Agreement and the qualification of the Indenture under the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”), (ii) as may be expressly
contemplated by the Purchase Agreement, the Registration Rights Agreement, the
Indenture or the Securities and (iii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Initial Purchasers and the issuance of the Conversion Shares upon
conversion of the Securities (as to which, in each case, such counsel need not
express an opinion).

2



--------------------------------------------------------------------------------



 



  12.   The statements set forth in the Disclosure Package and the Final
Offering Memorandum under the captions “Description of the Debentures” and
“Description of Capital Stock,” insofar as such statements purport to constitute
summaries of the legal matters, documents or proceedings referred to therein,
accurately summarize in all material respects the matters referred to therein.  
  13.   The Company is not required to register as an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.     14.
  No registration of the Securities under the Act and no qualification of an
indenture under the Trust Indenture Act with respect thereto, is required for
the offer, sale and delivery of the Securities by the Company to the Initial
Purchasers pursuant to the Purchase Agreement and the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum (it being understood that no opinion
is expressed as to any subsequent resale of the Securities or the shares of
Common Stock issuable upon conversion of the Securities).     15.   The
statements set forth in the Disclosure Package and the Final Offering Memorandum
under the caption “Certain U.S. Federal Income Tax Considerations,” insofar as
they purport to summarize matters of United States federal income tax laws or
legal conclusions with respect thereto, accurately summarize in all material
respects the matters referred to therein.

 
     Such counsel shall state that it has participated in conferences with
certain officers and other representatives of the Company, representatives of
the Initial Purchasers, counsel for the Initial Purchasers and representatives
of the independent certified public accountants of the Company at which the
contents of the Disclosure Package, the Final Offering Memorandum and related
matters were reviewed and discussed and, although such counsel does not assume
any responsibility for the accuracy, completeness or fairness of the Disclosure
Package or the Final Offering Memorandum (except to the extent of such counsel’s
statements in paragraphs 12 and 15 above), and has made no independent check or
verification thereof, on the basis of the foregoing no facts have come to such
counsel’s attention that have caused it to believe that:
     (i) the documents included in the Disclosure Package, all considered
together, as of                      a.m./p.m. New York time on August ___, 2007
(the “Applicable Time”), contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that such counsel is not called upon to and does
not comment on the financial statements and the notes thereto and financial
statement schedules and other financial data derived from such financial
statements or schedules included therein or omitted therefrom), or

3



--------------------------------------------------------------------------------



 



     (ii) the Final Offering Memorandum, as of its date or as of the date
hereof, contained or contains an untrue statement of a material fact or omitted
or omits to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that such counsel is not called upon to and does
not comment on the financial statements and the notes thereto and financial
statement schedules and other financial data derived from such financial
statements or schedules included therein or omitted therefrom).

4



--------------------------------------------------------------------------------



 



ANNEX C
We have audited the consolidated balance sheets of Nuance Communications, Inc.
(“the Company’) and subsidiaries as of September 30, 2006 and 2005, and the
consolidated statements of operations, stockholders’ equity and comprehensive
income/(loss), and cash flows for each of the two years in the period ended
September 30, 2006, and for the nine-month period ended September 30, 2004, all
incorporated by reference in the offering memorandum; our reports with respect
thereto are also incorporated by reference in the offering memorandum. We have
also audited the effectiveness of the Company’s internal control over financial
reporting as of September 30, 2006, and our report with respect thereto is also
incorporated by reference in the offering memorandum. The offering memorandum
dated                      is herein referred to as “the Offering Memorandum.”
This letter is being furnished in reliance upon the representation from each of
the placement agents named in the Memorandum to us that -

a.   You are knowledgeable with respect to the due diligence review process that
would be performed if this placement of securities were being registered
pursuant to the Act.

b.   In connection with the offering of senior convertible debentures, the
review process you have performed is substantially consistent with the due
diligence review process that you would have performed if this placement of
securities were being registered pursuant to the Act.

In connection with the Offering Memorandum:
(1) We are an independent registered public accounting firm with respect to the
Company within the applicable rules and regulations adopted by the Securities
and Exchange Commission (SEC) and the Public Company Accounting Oversight Board
(United States) (PCAOB).
(2) In our opinion, the consolidated financial statements audited by us and
incorporated by reference in the Offering Memorandum comply as to form in all
material respects with the applicable rules and regulations adopted by the SEC.
(3) We have not audited any financial statements of the Company as of any date
or for any period subsequent to September 30, 2006; although we have conducted
an audit for the year ended September 30, 2006, the purpose (and therefore the
scope) of the audit was to enable us to express our opinion on the consolidated
financial statements as of September 30, 2006, and for the year then ended, but
not on the financial statements for any interim period within that year.
Therefore, we are unable to and do not express any opinion on the unaudited
condensed consolidated balance sheets as of December 31, 2006, March 31, 2007
and June 30, 2007, respectively, the unaudited condensed consolidated statements
of operations for the three, three and six and three and nine-month periods
ended December 31, 2006 and 2005, March 31, 2007 and 2006 and June 30, 2007 and
2006, and the cash flows for the three, six and nine-month

A-1



--------------------------------------------------------------------------------



 



periods ended December 31, 2006, March 31, 2007 and June 30, 2007, respectively,
incorporated by reference in the Offering Memorandum, or on the financial
position, results of operations, or cash flows as of any date or for any period
subsequent to September 30, 2006.
(4) For purposes of this letter, we have read the fiscal 2007 approved and
signed minutes of meetings of the stockholders and the board of directors of the
Company and its subsidiaries as set forth in the minute books through August 7,
2007, officials of the Company having advised us that the minutes of all such
meetings through that date were provided to us; we have carried out other
procedures to August 7, 2007 as follows (our work did not extend beyond
August 7, 2007):
(a) With respect to the three, three and six and three and nine-month periods
ended December 31, 2006 and 2005, March 31, 2007 and 2006, and June 30, 2007 and
2006, respectively, we have:
(i) Performed the procedures specified by the PCAOB for a review of interim
financial information as described in SAS 100, “Interim Financial Information,”
on the unaudited condensed consolidated financial statements for these periods,
described in (3), included in the company’s quarterly report on Form 10-Q for
the quarters ended December 31, 2006, March 31, 2007 and June 30, 2007,
incorporated by reference in the Offering Memorandum.
ii) Inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether the unaudited condensed consolidated
financial statements referred to in a(i) comply as to form in all material
respects with the applicable accounting requirements of the Securities Exchange
Act of 1934 as it applies to Form l0-Q and the related rules and regulations
adopted by the SEC.
The foregoing procedures do not constitute an audit conducted in accordance with
generally accepted auditing standards. Also, they would not necessarily reveal
matters of significance with respect to the comments in the following paragraph.
Accordingly, we make no representations about the sufficiency of the foregoing
procedures for your purposes.
(5) Nothing came to our attention as a result of the foregoing procedures,
however, that caused us to believe that —
a. Any material modifications should be made to the unaudited condensed
consolidated financial statements described in (3), incorporated by reference in
the Offering Memorandum, for them to be in conformity with generally accepted
accounting principles.
b. The unaudited condensed consolidated financial statements described in (3) do
not comply as to form in all material respects with the applicable accounting
requirements of the Securities Exchange Act of 1934 as it applies to Form 10-Q
and the related rules and regulations adopted by the SEC.

2



--------------------------------------------------------------------------------



 



(6) Company officials have advised us that no consolidated financial statements
as of any date or for any period subsequent to June 30, 2007, are available;
accordingly, the procedures carried out by us with respect to changes in
financial statement items after June 30, 2007, have, of necessity, been even
more limited than those with respect to the periods referred toin (3). We have
inquired of certain officials of the Company who have responsibility for
financial and accounting matters whether (a) at August 7, 2007, there was any
change in the capital stock, increase in long-term debt or any decreases in
consolidated net current assets or stockholders’ equity of the consolidated
companies as compared with amounts shown on the June 30, 2007, unaudited
condensed consolidated balance sheet incorporated by reference in the Offering
Memorandum or (b) for the period from July 1, 2007 to August 7, 2007, there were
any decreases, as compared with the corresponding period in the preceding year,
in consolidated net sales or increases in the total or per-share amounts of net
loss. On the basis of these inquiries and our reading of the minutes as
described in (4), nothing came to our attention that caused us to believe that
there was any such change, increase, or decrease except in all instances for
changes, increases, or decreases that the Offering Memorandum discloses have
occurred or may occur.
(7) Our audit of the consolidated financial statements for the periods referred
to in the introductory paragraph of this letter comprised audit tests and
procedures deemed necessary for the purpose of expressing an opinion on such
consolidated financial statements taken as a whole. For none of the periods
referred to therein nor for any other period did we perform audit tests for the
purpose of expressing an opinion on individual balances of accounts or summaries
of selected transactions such as those enumerated below and, accordingly, we
express no opinion thereon.
(8) However, for purposes of this letter, we have read the circled items
identified by you on the attached copy of the Offering Memorandum, Forms l0-Q
for the periods ended December 31, 2006, March 31, 2007, and June 30, 2007, Form
10-K/A (first amended) and Form 10-K/A (second amended) both for fiscal year
ended September 30, 2006 and have performed the following additional procedures,
which were applied as indicated by the symbols explained below. In performing
these procedures, we have considered to be in agreement amounts that, when
compared, differed only due to the effect of rounding. With respect to amounts
that were computed by adjusting amounts for the receipt and application of the
proceeds from the offering as set forth under “Use of Proceeds,” it should be
understood that we make no comment regarding the reasonableness of the “Use of
Proceeds” or whether such proceeds or use will actually occur. Our additional
procedures were as follows:
A) We compared the dollar amount, number, or percentage to the corresponding
dollar amount, number, or percentage appearing in the audited consolidated
financial statements or footnotes thereto included in the Company’s Form 10-K/A,
incorporated by reference in the Offering Memorandum, and found such amounts to
be in agreement.
(B) We compared the dollar amount, number, or percentage to the corresponding
dollar amount, number, or percentage appearing in the unaudited consolidated
financial statements or footnotes thereto, incorporated by reference in the
Offering Memorandum, and found such amounts to be in agreement.

3



--------------------------------------------------------------------------------



 



(C) We compared the dollar amount, number, or percentage to the corresponding
dollar amount, number or percentage appearing on a schedule provided by the
Company and derived in whole or in part from the accounting records, and found
such amount to be in agreement. We make no comment as to the completeness or
accuracy of the schedule.
(D) We recomputed the dollar amount, number, or percentage from the appropriate
dollar amount, number, or percentage derived from the unaudited consolidated
financial statements or footnotes thereto or other places in the document,
incorporated by reference in the Offering Memorandum.
(E) We recomputed the dollar amount, number, or percentage from the appropriate
dollar amount, number, or percentage derived from the audited financial
statements or footnotes thereto or other places in the document, included in the
Company’s 10-K/A, incorporated by reference in the Offering Memorandum.
     (9) It should be understood that we make no representations regarding
questions of legal interpretation or regarding the sufficiency for your purposes
of the procedures enumerated in the preceding paragraph; also, such procedures
would not necessarily reveal any material misstatement of the amounts or
percentages listed above. Further, we have addressed ourselves solely to the
foregoing data as set forth and incorporated by reference in the Offering
Memorandum and make no representations regarding the adequacy of disclosure or
regarding whether any material facts have been omitted.
     (10) This letter is solely for the information of the addressees and to
assist the placement agents in conducting and documenting their investigation of
the affairs of the company in connection with the offering of the securities
covered by the Offering Memorandum, and it is not to be used, circulated,
quoted, or otherwise referred to within or without the placement agents for any
other purpose, including but not limited to the purchase or sale of securities,
nor is it to be filed with or referred to in whole or in part in the Offering
Memorandum or any other document, except that reference may be made to it in the
placement agreement or in any list of closing documents pertaining to the
offering of the securities covered by the Offering Memorandum.

4